Citation Nr: 0511273	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot 
disability, to include ulceration of the left foot and mild 
to moderate residual left lower extremity arterial occlusive 
disease.

2.  Entitlement to service connection for a right foot 
disability, to include mild right lower extremity arterial 
occlusive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran had active service in World War II from December 
1943 to April 1946.  His decorations include the Combat 
Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which denied service connection for 
disabilities of the left and right feet, claimed as residuals 
of a cold injury to left and right feet.  The veteran filed a 
notice of disagreement in November 2001, and after issuance 
of a statement of the case, timely perfected an appeal.

This matter was remanded by the Board in November 2003 for 
additional development and adjudication.  This having been 
completed, the matter is once again before the Board.

In April 2005, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran's left foot disability, to include ulceration 
of the left foot and mild to moderate residual left lower 
extremity arterial occlusive disease, did not have its onset 
during service.

2.  The veteran's right foot disability, to include mild 
right lower extremity arterial occlusive disease, did not 
have its onset during service.






CONCLUSIONS OF LAW

1.  A left foot disability, to include ulceration of the left 
foot and mild to moderate residual left lower extremity 
arterial occlusive disease, was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).

2.  A right foot disability, to include mild right lower 
extremity arterial occlusive disease, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1154(b), 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

In the present case, the RO, in letters dated in August 2001 
and April 2004, provided the veteran with the required notice 
under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  
Specifically, the veteran was furnished notice of the types 
of evidence needed in order to substantiate his claims of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  

By way of an October 2001 rating decision, a December 2001 
Statement of the Case, and a November 2004 Supplemental 
Statement of the Case, the RO advised the veteran and his 
representative of the basic law and regulations governing his 
claims, and the basis for the denial of his claims.  These 
documents, as well as the RO's August 2001 and April 2004 
letters, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the appellant's service medical 
records, post-service medical treatment records, including VA 
examination reports, and statements submitted by the veteran 
and his representative in support of his claim.  In addition, 
the Board notes that this case was remanded in November 2003 
in order that the RO may attempt to obtain additional medical 
records pertaining to the veteran's conditions.  Additional 
VA records were subsequently associated with the veteran's 
file.  And, while the record indicates that the veteran and 
his representative received notice of the RO's request for 
specific private medical records, no response regarding this 
request is noted and no additional private records have been 
associated with the veteran's file.  In this case, the Board 
finds that VA undertook reasonable development with respect 
to the veteran's claim and further development is not 
warranted.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Service connection for residuals of cold injury to the 
right and left foot.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2003).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, in cases where a "combat" veteran claims 
service connection for injuries or disease incurred or 
aggravated in combat, 38 U.S.C.A. § 1154(b) and its 
implementing regulation, 38 C.F.R. § 3.304(d), are to be 
applied.  In pertinent part, 38 C.F.R. § 3.304(d) provides:

Satisfactory lay or other evidence that 
an injury or disease was incurred or 
aggravated in combat will be accepted as 
sufficient proof of service connection 
if the evidence is consistent with the 
circumstances, conditions or hardships 
of such service even though there is no 
official record of such incurrence or 
aggravation.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has provided a three-step analysis in cases 
where a combat veteran seeks benefits pursuant to 
38 C.F.R. § 3.304.  First, the Appeals Court noted,

[I]t must be determined whether the 
veteran has proffered "satisfactory lay 
or other evidence of service incurrence 
or aggravation of such injury or 
disease." . . .  As the second step, it 
must be determined whether the proffered 
evidence is "consistent with the 
circumstances, conditions, or hardships 
of such service." . . .  [I]f these two 
inquiries are met, the Secretary [of the 
VA] "shall accept" the veteran's 
evidence as "sufficient proof of service 
connection," even if no official record 
of such incurrence exists.  

Dambach v. Gober, 223 F.3d 1376, 1380 (Fed. Cir. 2000), 
citing Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996).  This section considerably lightens the burden of a 
combat veteran who seeks benefits for disease or injury which 
he alleges were incurred in combat in service.  Collette at 
392.  The third step requires the Board to consider whether 
there is clear and convincing proof that would rebut the 
presumption of service connection.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Collette, 82 F.3d at 393.

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the veteran urges that his current right and 
left foot conditions, to include ulceration of the left foot 
and mild to moderate residual left lower extremity arterial 
occlusive disease, and mild right lower extremity arterial 
occlusive disease, are residuals of cold injuries to the feet 
incurred during his combat service in World War II.  Because 
the record is clear that the veteran has been diagnosed with 
these conditions, the Board will focus its discussion on 
evidence that concerns whether these conditions had their 
onset during service.  

The veteran's service medical records do not reflect any 
complaints of or treatment for cold injuries while on active 
duty.  An examination conducted upon his discharge from 
service in April 1946 also does not indicate any cold injury 
while on active duty.  The veteran's feet were shown to be 
normal at the time.  The first indication of the veteran's 
current conditions, to include lower extremity arterial 
occlusive disease, date from more than 50 years after the 
veteran's active duty service.  Specifically, February and 
June 2001 private medical reports indicate that the veteran 
has had longstanding diabetes mellitus and that he had 
developed a non-healing ulcer of his left great toe.  This 
ulcer had apparently been there for many months.  After 
examination, an arteriography revealed severe tibial 
occlusive disease with distal superficial femoral artery and 
popliteal artery disease.  He was diagnosed in February 2001 
with arteriosclerosis of the left lower extremity with non-
healing first toe gangrene.  A tibial artery bypass of the 
left lower extremity was performed.  In June 2001, the 
veteran was again seen for his conditions and was diagnosed 
with mild to moderate residual left lower extremity arterial 
occlusive disease, and mild right lower extremity arterial 
occlusive disease.  

In August 2001, the veteran was seen a the Pittsburgh, 
Pennsylvania, VA Medical Center for his conditions.  The 
examiner noted that the veteran had a history of diabetes 
mellitus, coronary artery disease, status post bypass, 
peripheral vascular disease, and congestive heart failure.  
Upon examination, the veteran was noted to have a large, 
approximately 4x4 cm ulceration on the dorsal surface of the 
veteran's large left toe.  An X-ray of the left foot revealed 
evidence of osteomyelitis.  The veteran was diagnosed with 
left toe diabetic ulcer.  No nexus opinion was offered.

In September 2001 the veteran was afforded a VA examination 
in connection with his claims.  The examiner noted the 
veteran's history in World War II, including a shrapnel 
injury to his left thigh sustained in March 1945, and noted 
that the veteran was claiming residuals of a frostbite injury 
to both feet in connection with his recent gangrenous 
ulceration of his left great toe and peripheral vascular 
disease.  The veteran also indicated to the examiner that his 
thigh injury may have contributed to his conditions.  The 
examiner reported that the veteran's medical history was 
notable for diabetes and atherosclerotic peripheral vascular 
disease.  Upon examination, the veteran was noted to have a 
large ulcer on the dorsal aspect of the left great toe.  His 
left foot was noted to have surgical incision consistent with 
femoral tibial bypass graft.  The veteran's right foot 
appeared relatively normal with no significant ischemic 
lesions.  The examiner then stated that bilaterally there was 
no indication of any trophic changes of a frostbite injury 
stating that "[t]here are no indications of chronic nail 
infections, nor are there any indications of scaling of the 
skin or other skin changes consistent with frost bite 
injury."  On the question of nexus to service, the examiner 
stated "[t]here is no question that his gentleman has 
ulceration of his left foot.  However, I believe that the 
cause of this is almost surely due to his diabetes and 
atherosclerotic vascular disease.  I do not see any evidence 
that the frostbite injury that may have been suffered during 
his wartime service is a major contributing factor.  He 
appears to have a serious, but relatively typical case of 
multi-level peripheral vascular disease and small vessel 
disease, resulting in diabetic foot condition."  On the 
question of the relationship between the veteran's thigh 
injury and his foot conditions, the examiner noted 
"[a]nother question is whether the grenade injury to the 
thigh area has contributed to his vascular occlusive disease.  
I do not believe this is the case.  There was no indication 
of vascular injury at the time of the original grenade blast, 
and it would be highly unusual for the injury to the vessel 
to manifest itself many decades after the original insult.  
It is much more likely that the patient has atherosclerotic 
vascular disease as the explanation.  Another key factor if 
that the vascular disease is not limited to the region of the 
grenade injury to the thigh, but involves the popliteal and 
the tibial circulation also.  There is [no] way to connect 
these vessels with the soft tissue injury to the thigh."  
The examiner concluded by stating, "[I]n summary, I believe 
the patient's findings are primarily due to atherosclerotic 
vascular disease as well as diabetic small vessel disease.  I 
do not see any indication that the thigh soft tissue injury 
or the potential cold exposure is a contributory factor to 
the current problems."

Subsequent to the September 2001 VA examination report, 
additional VA records were associated with the veteran's 
claims file.  These records confirm the veteran's current 
conditions and note that he underwent amputation of his left 
great toe.  No additional evidence regarding nexus to 
service, however, was contained in these records.

In light of the foregoing, the Board must deny the veteran's 
claim.  There is no evidence in the record indicating that 
his current foot conditions are in any way related to his 
military service.  And the September 2001 VA examination 
report affirmatively dismisses any connection between his 
current conditions and his military service.  In this regard, 
the Board notes that, as a layperson, the veteran is not 
competent to establish a medical diagnosis or show a medical 
etiology merely by his own assertions; such matters require 
medical expertise.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions); see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran is 
not professionally qualified to offer a diagnosis or suggest 
a possible medical etiology for his conditions.  And, without 
medical evidence linking his conditions with his active duty 
service, there is no basis upon which to establish service 
connection.  Service connection for residuals of cold injury 
to the right and left foot, including ulceration of the left 
foot and mild to moderate residual left lower extremity 
arterial occlusive disease, and mild right lower extremity 
arterial occlusive disease, must therefore be denied.  


ORDER

Service connection for a left foot disability, to include 
ulceration of the left foot and mild to moderate residual 
left lower extremity arterial occlusive disease, is denied.

Service connection for a right foot disability, to include 
mild right lower extremity arterial occlusive disease, is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


